40 So.3d 68 (2010)
George RANGE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-0639.
District Court of Appeal of Florida, First District.
July 7, 2010.
Nancy A. Daniels, Public Defender, Tallahassee, and Richard B. Gordon, Assistant Public Defender, Jacksonville, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant concedes that the notice to invoke discretionary jurisdiction with this Court has been untimely filed. See St. Moritz Hotel v. Daughtry, 249 So.2d 27 (Fla.1971). We therefore dismiss this appeal as it is untimely.
DISMISSED.
HAWKES, C.J., BENTON, and LEWIS, JJ., concur.